Parker, C. J. (dissenting)
— I am unable to concur in the conclusion reached by either of the foregoing opinions in this case. I readily agree that, when a person is held in custody by virtue of a commitment of a court of competent jurisdiction issued in pursuance of a final judgment of conviction rendered by such *547a court, habeas corpus is not a remedy available to him. I am of tbe opinion, however, that, when a person is held in custody merely to answer a criminal charge, and seeks his release from such custody by habeas corpus proceedings in a court of competent jurisdiction, the court may search the whole record of the proceedings upon which he is so held, with a view of determining the legality of his detention. I think that, when the record of the proceedings upon which the right and power of the sheriff to hold relator in custody is so searched, it shows that he is illegally held in custody and entitled to be discharged. For these briefly expressed reasons, which I do not deem it at present necessary to enlarge upon, I dissent.